DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 8/12/2022 has been entered.  Claims 1-20 remain pending in this application.  Applicant's amendments to the claims have overcome each and every objection and rejection under 35 U.S.C. §§ 112 and 101 previously set forth in the Non-Final Office Action mailed 5/12/2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/12/2022, with respect to the rejections under 35 U.S.C. § 103, in light of Applicant’s amendments to the claims, have been fully considered and are persuasive.  The rejection of 5/12/2022 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with SETH WEINFELD on 9/1/2022.

The application has been amended as follows: 

1. (Currently Amended) A non-transitory computer-readable recording medium storing computer readable instructions for a first terminal device, 
wherein the computer readable instructions, when executed by a processor of the first terminal device, cause the first terminal device to: 
obtain address information by decoding a code image captured by a camera of the first terminal device from a communication device different from the first terminal device or by using a direct wireless wireless 
send connection information to the communication device after obtaining the address information, the connection information being for the communication device to connect to a network; and 
in a case where the connection information has been sent to the communication device, automatically send notification information to the second terminal device with the obtained address information as a destination, the notification information indicating that the connection information has been sent to the communication device.

10. (Currently Amended) The non-transitory computer-readable recording medium as in claim 1, wherein the address information is an e-mail address or an Internet Protocol (IP) address of the second terminal device, and an e-mail including the notification information is sent with the address information as the destination or a Hypertext Transfer Protocol (HTTP) command is sent using the IP address.

20. (Currently Amended) A first terminal device comprising: 
a wireless communication interface or both a wireless communication interface and a camera; and a controller configured to 
obtain address information by decoding a code image captured by a camera of the first terminal device from a communication device different from the first terminal device or by using a direct wireless wireless 
send connection information to the communication device after obtaining the address information, the connection information being for the communication device to connect to a network; and 
in a case where the connection information has been sent to the communication device, automatically send notification information to the second terminal device with the obtained address information as a destination, the notification information indicating that the connection information has been sent to the communication device.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “obtain address information… the address information being for sending information to a second terminal device different from both the first terminal device and the communication device; send connection information to the communication device after obtaining the address information, the connection information being for the communication device to connect to a network; and in a case where the connection information has been sent to the communication device, automatically send notification information to the second terminal device with the obtained address information as a destination, the notification information indicating that the connection information has been sent to the communication device” (claims 1, 20), and “address information, wherein the address information is obtained by a first terminal device different from the communication device, and the address information is for sending information to a second terminal device different from the communication device and the first terminal device… wherein the controller is configured to: cause the output unit to output the address information in the memory to be obtained by the first terminal device; receive connection information from the first terminal device, the connection information being for the communication device to connect to a network, wherein in a case of sending the connection information to the communication device, notification information is sent to the second terminal device with the obtained address information as a destination from the first terminal device; receive connection information from the first terminal device, the connection information being for the communication device to connect to a network, wherein in a case of sending the connection information to the communication device, the first terminal device sends notification information is sent to the second terminal device with the obtained address information as a destination from the first terminal device, in a case of sending the connection information to the communication device, the notification information indicating that the connection information has been sent to the communication device; in a case where the connection information is received from the first terminal device, connect the communication device to the network by using the connection information; and after the communication device has been connected to the network, execute predetermined communication via Internet by using the network with the second terminal device which has received the notification information” (claim 12).
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.
	Examiner has conducted a further search of the prior art, and found several new references (see PTO-892); the references are relevant because they teach establishing connections between various devices, such as smartphones, printers, and cameras, using technologies similar to that used by Applicant, such as QR codes and WI-FI DIRECT, but said references do not teach the communications arrangement between three different devices, where (1) a first device (a) receives address information for communicating with a second device from a third device, and (b) sends network connection information to the second device after receiving such address information (claims 1, 20), and (2) the second device stores in memory said address information for the first device to use as claimed (claim 12) in the manner claimed by Applicant. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441